DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-7 are pending in the application.
	Claims 2-3 and 5-7 were previously withdrawn from current consideration as being drawn to a non-elected species.
	Claims 1 and 4 remain under current consideration by the Examiner.
	In the response filed 29 September, claims 1 and 4 were amended.  These amendments have been entered. 

Abstract
The abstract (as amended in the response filed 29 September 2021) of the disclosure is objected to because of the following informalities: Correction is required. See MPEP § 608.01 (b).
The amended Abstract (clean copy filed 29 September 2021) should be amended as follows:
--Several embodiments of [[aA]] a drive pin retention system for mining chains  comprise a drive pin, dowel pin, and retainer, wherein the dowel pin is fitted through the holes of a retainer aligned with the holes of the dowel pin and pressed with force so that the tolerance between the dowel pin and retainer is very close. In one embodiment, the retainer is tack welded and then the dowel pin is tack welded to further increase the tolerance and prevent loosening or movement of the retainer due to vibration. 
Specification
The Disclosure (the Clean Substitute Specification filed 29 September 2021) is objected to for the following informalities:
In parag. [0035], the “dowel pin” is referenced with both or ref. nos. “840” and “880”.

Drawings
The drawings were received on 29 September 2021.  These drawings are not acceptable due to the following informalities:
The drawings are objected to because the figure labels have not been updated with the new figure numbers defined in the Amended Specification filed 29 September 2021, but rather have maintained the original figure numbers.  Accordingly, the figure numbers do not match up with their descriptions in the amended Specification.
The drawings are objected to because Fig. 9D (as amended with the response filed 29 September 2021 to remove ref. no. “876”) now shows a lead line with no ref. no..  The lead line must be depleted or the figure otherwise amended such that there is a ref. no. corresponding to the lead line.
The drawings are objected to because Fig. 9E (as amended with the response filed 29 September 2021) appears to have been inadvertently amended so as to delete a portion of the lower portion of the steel spring pin 870.
The drawings are objected to because ref. no. 860 in Fig. 12 appears to be improper because it does not show a “rubber sandwich pin”.
The drawings are objected to because ref. no. 843 in Fig. 15A appears to be improper because it does not show a “retainer pin hole”.
The drawings are objected to because ref. no. 848 in Fig. 15A appears to be improper because it does not show a “drive pin hole”.
The drawings are objected to because the reference arrow for ref. no. 888 in Figs. 17A and 18 improperly points to the “retainer 850”, rather than to the “nyloc nut 888” of the locking mechanism (bolt 886).
The drawings are objected to because ref. no. 848 in Fig. 19 appears to be improper because it does not show a “drive pin hole”.
The drawings are objected to because the label for Fig. 19 is not oriented properly, but is crooked with respect to the page.

Claim Objections
Claims 1 is objected to because of the following informalities:  Appropriate correction is required.
Re Claim 1: In line 9 of claim 1, --a-- should be inserted between “c.  and” and “locking mechanism” (Examiner notes that in the amendments filed 29 September 2021, the “a” in “a locking mechanism” wash shown with 
 In addition, in line 15 and in line 16 of claim 1, “the retainer” (two instances) should be replaced with --the retainer cap--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 
Re Claim 1:  Claim 1 recites the limitation "the holes of the retainer cap" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim since no “holes” of the retainer cap have been previously set forth.  For examination purposes, for this Office Action only, the Examiner will interpret this limitation as referring to a pair of holes on opposing sides of the retainer cap.  Clarification and correction are required. 
In addition, lines 10 and 15 of the claim recites that the dowel pin has “holes” that are aligned with the “holes of the retainer cap”.  This limitation appears to be mis-descriptive and/or inaccurate.  As can be clearly seen in instant Figs. 15A-15D, the dowel pin (880) does not have any holes, much less any holes that align with holes of the retainer cap (850).  Rather the dowel pin (880) is formed as a solid pin with notched sections (see Fig. 15D) and is configured to be inserted into aligned holes in the retainer cap (850) and the drive pin (840) (see Fig. 15A).
For examination purposes for this Office Action only, the Examiner will interpret claim 1 as though it were written as follows:
--1. retention system for the drive pin of a chain wherein said retention system comprises: 
a. a drive pin having a pin head disposed at one end and a fastener end at the opposite  end; 
b. a retainer cap having one end configured to receive the fastener end of the drive pin; 
c. and a locking mechanism for securing said retainer cap to said drive pin, the locking mechanism comprising a dowel pin  aligned with  holes formed in opposing sides of the retainer cap, 
wherein said fastener end of said drive pin is configured to receive the retainer cap and has a drive pin hole in the side of said drive pin for interfacing with the locking mechanism of the retainer cap, further wherein the dowel pin is cap aligned with the  drive pin hole and pressed with force to increase the tolerance between the dowel pin and retainer cap.--
Re Claim 4:  This claim is considered indefinite because it depends from indefinite claim 1.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “chain” (see the preamble of claim 1) is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crystal (US Patent Application Publication 2016/0032722).
	Re Claim 1, as best understood by the Examiner:  Crystal discloses a retention system (see Figs. 18A-18D) for the drive pin of a chain wherein said retention system comprises:
a drive pin (840) having a pin head (842) disposed at a first end and a fastener end (844) at the opposite end;
a retainer cap (850) having one end configured to receive the fastener end (844) of the drive pin;
and a locking mechanism (880) for securing said retainer cap to said drive pin, the locking mechanism comprising a dowel pin (880; see Figs. 18A and 18D) aligned with holes formed in opposing sides of the retainer cap (850; see Figs. 17 and 18A), 
wherein said fastener end of said drive pin (840) is configured to receive the retainer cap (850) and has a drive pin hole (at 844; see Fig. 16) in the side of said drive pin for interfacing with the locking mechanism (880) of the retainer cap (850), further wherein the dowel pin (880) is fitted through the holes of the retainer cap aligned with the drive pin hole and pressed with force (Examiner notes that no particular amount of “force” is require by this limitation and thus any amount of force to insert the dowel pin in to the aligned holes would read on this limitation) to increase the tolerance between the dowel pin and retainer cap.
Re Claim 4:  Crystal discloses a retention system wherein said locking mechanism further comprises a c-shaped ring (882; Fig. 18B), further wherein said dowel pin (880; Fig. 18D) having at least one notch that is capable of being secured by the c-shaped ring (882) that closes around said notch.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasim (US Patent 5,865,557).
Re Claim 1, as best understood by the Examiner:  Kasim discloses a retention system (see Figs. 3-6) for the drive pin of a chain wherein said retention system comprises:
a drive pin (28) having a pin head (at 29b) disposed at a first end and a fastener end (29a) at the opposite end;
a retainer cap (34) having one end configured to receive the fastener end (29a) of the drive pin (28);
and a locking mechanism (44) for securing said retainer cap to said drive pin, the locking mechanism comprising a dowel pin (44) aligned with holes formed in opposing sides of the retainer cap (34), 
wherein said fastener end (29a) of said drive pin (44) is configured to receive the retainer cap (34) and has a drive pin hole (receiving pin 44; see Fig. 4) in the side of said drive pin for interfacing with the locking mechanism (44) of the retainer cap, further wherein the dowel pin (44) is fitted through the holes of the retainer cap aligned with the drive pin hole and pressed with force (Examiner notes that no particular amount of “force” is require by this limitation and thus any amount of force to insert the dowel pin in to the aligned holes would read on this limitation) to increase the tolerance between the dowel pin and retainer cap.
Re Claim 4:  Kasim discloses a retention system wherein said locking mechanism further comprises a c-shaped ring (for example, as shown for retaining ring 42), further wherein said dowel pin (44) having at least one notch (46; Fig. 5) that is capable of being secured by the c-shaped ring (882) that closes around said notch.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva (US Patent 7,448,823).
Re Claim 1, as best understood by the Examiner:  Silva discloses a retention system (see Figs. 1-3) for the drive pin of a chain wherein said retention system comprises:
a drive pin (40) having a pin head (60) disposed at a first end and a fastener end (42) at the opposite end;
a retainer cap (22) having one end configured to receive the fastener end (42) of the drive pin (40);
and a locking mechanism (32) for securing said retainer cap to said drive pin, the locking mechanism comprising a dowel pin (32) aligned with holes (30) formed in opposing sides of the retainer cap (22), 
wherein said fastener end (42) of said drive pin (40) is configured to receive the retainer cap (22) and has a drive pin hole (56) in the side of said drive pin for interfacing with the locking mechanism (32) of the retainer cap, further wherein the dowel pin (32) is fitted through the holes of the retainer cap aligned with the drive pin hole and pressed with force (Examiner notes that no particular amount of “force” is require by this limitation and thus any amount of force to insert the dowel pin in to the aligned holes would read on this limitation) to increase the tolerance between the dowel pin and retainer cap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Silva (US Patent 7,448,823), as applied to claim 1 above, and further in view of McDonough (US Patent 9,333,572).
Re Claim 4:  Silva does not explicitly disclose said locking mechanism further comprises a c-shaped ring, further wherein said dowel pin having at least one notch that is capable of being secured by the c-shaped ring that closes around said notch.
McDonough teaches the use of a retention system comprising a member (11), a retainer cap (14; see Fig. 4), and a locking mechanism comprising a dowel pin (31), and further wherein said locking mechanism further comprises a c-shaped ring (35), further wherein said dowel pin (31) having at least one notch (see Figs. 4 and 5) that is capable of being secured by the c-shaped ring (35) that closes around said notch, for the purpose of providing a dowel pin that is easily removable but is securely and positively locked in place when in use.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Silva such that the locking mechanism further comprises a c-shaped ring, further wherein said dowel pin having at least one notch that is capable of being secured by the c-shaped ring that closes around said notch, as taught by McDonough, for the purpose of providing a dowel pin that is easily removable but is securely and positively locked in place when in use.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Silva (US Patent 7,448,823), as applied to claim 1 above, and further in view of Krekeler (US Patent 3,888,133).
Re Claim 4:  Silva does not explicitly disclose said locking mechanism further comprises a c-shaped ring, further wherein said dowel pin having at least one notch that is capable of being secured by the c-shaped ring that closes around said notch.
Krekeler teaches the use of a retention system comprising a locking mechanism (see Figs. 3-5) comprising a dowel pin (25), and further the locking mechanism further comprises a c-shaped ring (41), further wherein said dowel pin (25) having at least one notch (26) that is capable of being secured by the c-shaped ring that closes around said notch, for the purpose of securely locking the dowel pin in place.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Silva such that the  locking mechanism further comprises a c-shaped ring, further wherein said dowel pin having at least one notch that is capable of being secured by the c-shaped ring that closes around said notch, as taught by Krekeler, for the purpose of securely locking the dowel pin in place.

Response to Arguments
Applicant's arguments filed 29 September 2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678